PER CURIAM:
Charlotte D. Potts appeals the district court’s order granting summary judgment in favor of the Commissioner in her action seeking judicial review of the Commissioner’s decision to deny her application for disability insurance benefits. We have reviewed the record and the district court’s order accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Potts v. Apfel, No. CA-00-865 (E.D.Va. Apr. 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.